         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 1 of 18


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CARITSA B.,

                            Plaintiff,
v.
                                                                19-CV-858
COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                  DECISION AND ORDER

              Pursuant to 28 U.S.C. § 636(c), the parties have consented to have the

undersigned conduct any and all further proceedings in this case, including entry of final

judgment. Dkt. No. 21. Caritsa B. (“Plaintiff”), who is represented by counsel, brings this

action pursuant to the Social Security Act (“the Act”) seeking review of the final decision of

the Commissioner of Social Security (“the Commissioner”) denying her application for

benefits. This Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 405(g). Presently before the Court are the parties’ competing motions for judgment on

the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. Dkt. Nos. 11,

19. For the following reasons, Plaintiff’s motion (Dkt. No. 11) is denied, and the

Commissioner’s motion (Dkt. No. 19) is granted.



                                         BACKGROUND

              On October 26, 2015, Plaintiff applied for a period of disability and Disability

Insurance Benefits (“DIB”), alleging disability beginning on August 31, 2012, due to liver
          Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 2 of 18


issues and traumatic brain injury. Tr. at 228-29, 253.1 She thereafter filed for

Supplemental Security Income (“SSI”), alleging the same disability onset date. Tr. at 230-

35. Plaintiff’s application was denied at the initial level and she requested review. Tr. at

135-50, 151-52. Administrative Law Judge Lynette Gohr (“the ALJ”) conducted a hearing

relating to Plaintiff’s alleged disability on May 21, 2018. Tr. at 41-79. Plaintiff, who was

represented by an attorney, testified at the hearing, as did an impartial vocational expert

(“VE”). Tr. at 41-79. At that time, Plaintiff amended her alleged onset date to July 7, 2014,

the date of a previous unfavorable decision from the Commissioner which Plaintiff did not

appeal. Tr. at 47. The ALJ declined to reopen Plaintiff’s prior applications. Tr. at 17, 47.

On July 2, 2018, the ALJ issued a decision in which she found that Plaintiff was not eligible

for benefits. Tr. at 17-34. The Appeals Council denied Plaintiff’s request for review,

making the ALJ’s determination the final decision of the Commissioner. Tr. at 1-8. Plaintiff

thereafter commenced this action seeking review of the Commissioner’s decision. Dkt.

No. 1.



                                       LEGAL STANDARD

Determining Whether a Claimant is Entitled to DIB and SSI

               The Commissioner shall not authorize DIB unless a claimant proves that she

is disabled under the Act. To prevail on a claim for DIB, a claimant must provide medical

and other evidence to establish that she became disabled before her Title II insured status

expired. See generally 42 U.S.C. § 423. Evidence of an impairment which reached




1
 Citations to “Tr. __” refer to the pages of the administrative transcript, which appears at Docket
No. 6.

                                                  2
          Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 3 of 18


disabling severity after an individual’s insured status has expired, or which was

exacerbated after such expiration, “cannot be the basis for entitlement to a period

of disability and disability insurance benefits, even though the impairment itself may have

existed before the claimant’s insured status expired.” Davis v. Colvin, No. 6:14-CV-06373

(MAT), 2016 WL 368009, at *2 (W.D.N.Y. Feb. 1, 2016) (citing Arnone v. Bowen, 882 F.2d

34, 37-38 (2d Cir. 1989)) (“A ‘period of disability’ can only commence, however, while an

applicant is ‘fully insured.’. . . [R]egardless of the seriousness of his present disability,

unless [the claimant] became disabled before [the date last insured], he cannot be entitled

to benefits.”) (internal citations omitted)). Moreover, a claimant must show through

objective medical evidence that she became disabled prior to the expiration of insured

status; she cannot sustain her burden of proof solely by means of conclusory, self-serving

testimony that she was disabled at the crucial time. Gonzalez v. Schweiker, 540 F. Supp.

1256, 1258 (E.D.N.Y. 1982); Rodriguez v. Califano, 431 F. Supp. 421, 423 (S.D.N.Y.

1977).



              There is no parallel insured status requirement for SSI. To receive SSI under

the Act, a claimant must establish through medical evidence that she was unable “to

engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 1382c(a)(3)(A), (a)(3)(H)(i). For both DIB and SSI claims,

the evidence must show that the claimant is unable to work due to a physical or mental

impairment resulting from “anatomical, physiological, or psychological abnormalities which

are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. § 423(d)(5)(A). Such impairments must be expected to result in death or have
                                                3
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 4 of 18


caused or be expected to cause disability for a continuous period of at least 12 months.

Id.; 20 C.F.R. §§ 404.1509, 416.909. The claimant’s impairments must also be so severe

that she is unable to do her past work or any other substantial gainful work existing in

significant numbers in the national economy based on her age, education, and work

experience. 42 U.S.C. § 423(d)(2)(A).



              The Commissioner determines disability using a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); 404.1527(d)(1),

416.927(d)(1). The burden of showing that the claimant can perform other work existing in

significant numbers in the national economy is on the Commissioner; however, the burden

of proving disability is always on the claimant. 20 C.F.R. §§ 404.1520, 416.920; Bowen v.

Yuckert, 482 U.S. 137, 147 (1987); Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015)

(“The claimant bears the ultimate burden of proving [disability] throughout the period for

which benefits are sought.”) (citation omitted).



District Court Review

              42 U.S.C. § 405(g) authorizes a district court “to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a rehearing.”

42 U.S.C. § 405(g) (2007). Section 405(g) limits the scope of the Court’s review to two

inquiries: whether the Commissioner’s conclusions were based upon an erroneous legal

standard, and whether the Commissioner’s findings were supported by substantial

evidence in the record as a whole. See Green-Younger v. Barnhart, 335 F.3d 99, 105-106

(2d Cir. 2003). Substantial evidence is “more than a mere scintilla.” Moran v. Astrue, 569
                                               4
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 5 of 18


F.3d 108, 112 (2d Cir. 2009). “It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id. (emphasis added and citation

omitted). The substantial evidence standard of review is a very deferential standard, even

more so than the “clearly erroneous” standard. Brault v. Comm’r of Soc. Sec., 683 F.3d

443, 447-48 (2d Cir. 2012) (citing Dickinson v. Zurko, 527 U.S. 150, 153 (1999)).



              When determining whether the Commissioner’s findings are supported by

substantial evidence, the Court’s task is “‘to examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be drawn.’”

Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1038 (2d Cir. 1983) (per curiam)). If there is substantial evidence for the ALJ’s

determination, the decision must be upheld, even if there is also substantial evidence for

the plaintiff’s position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir. 1996); Conlin ex

rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015). Likewise, where the

evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).



                              DISCUSSION AND ANALYSIS

The ALJ’s Decision

              The ALJ analyzed Plaintiff’s claims using the familiar five-step process.

Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2 (W.D.N.Y. Aug. 8, 2008)

(detailing the five steps). The ALJ found that Plaintiff met the insured status requirements




                                              5
           Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 6 of 18


of the Act through December 31, 2016. Tr. at 19.2 At step one, the ALJ found that Plaintiff

has not engaged in substantial gainful activity since August 31, 2012, the alleged onset

date. Tr. at 20. At step two, she found that Plaintiff had the following severe impairments:

cervical and lumbar spine degenerative disc disease, right shoulder status-post

arthroscopic surgery, migraine headaches with syncopal episode, asthma, obesity, major

depressive disorder, and anxiety disorder.3



               At step three, the ALJ concluded that Plaintiff’s impairments did not, either

individually or in combination, meet or equal the Listings, giving special consideration to

Section 1.00 of the Listings (Musculoskeletal System), Listing 1.02 (Major Dysfunction of a

Joint(s) (Due to Any Cause)), Listing 1.04 (Disorders of the Spine), Listing 3.03 (Asthma),

Listing 11.00 (Neurological Disorders), Listing 12.04 (Depressive, Bipolar and Related

Disorders), Listing 12.06 (Anxiety and Obsessive-Compulsive Disorders), and Listing

12.15 (Trauma- and Stressor-Related Disorders). Tr. at 22-25. In reaching this

conclusion, the ALJ found that Plaintiff had only mild limitations in the domains of

understanding, remembering, and applying information, interacting with others,

concentrating, persisting, or maintaining pace, and a moderate limitation in adapting or

managing herself. Tr. at 23-24.




2
  Accordingly, the relevant period for DIB is between August 31, 2012 (Plaintiff’s alleged disability
date) and December 31, 2016 (Plaintiff’s date last insured), and for SSI between October 23, 2015
(the protective date on which Plaintiff filed her SSI application) and July 2, 2018 (the date of the
ALJ’s decision). Dkt. No. 19-1, p. 2.
3
  This Court presumes the parties’ familiarity with Plaintiff’s medical history, which is detailed at
length in the papers.

                                                    6
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 7 of 18


              The ALJ found that Plaintiff retained the RFC to perform light work as defined

in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except with several additional limitations,

including: only occasional4 stooping, kneeling, crouching, crawling, and climbing ramps

and stairs; no balancing and no climbing of ladders, ropes, or scaffolds; only occasional

overhead reaching with the right arm; only occasional pushing and pulling with her arms

and operating foot controls with her right foot; frequent5 reaching and handling with the

right arm; no repetitive neck movements, defined as movements that require essentially

the same, repeated neck motions that must be completed in a regular, repetitive sequence

without an opportunity for a break (giving a production line as an example); no more than

moderate levels of noise as defined in the Dictionary of Occupational Titles (“DOT”); no

work involving bright lights or flickering lights; no exposure to unprotected heights, moving

machinery, or moving mechanical parts; no concentrated exposure to temperature

extremes, humidity, wetness, dust, odors, fumes, pulmonary irritants, or vibration; only

work within a low-stress work environment, defined as including simple instructions and

tasks; no supervisory duties; no independent decision-making; no strict production quotas;

and minimal changes in work routine and processes. Tr. at 25-32.




4
  “Occasional” means anywhere between once during an eight-hour workday up to no more than
one-third of an eight-hour workday. Program Operations Manual System (POMS) DI
25001.001(A)(53), available at https://secure.ssa.gov/poms.NSF/lnx/0425001001. The only
frequency less than “occasional” is “none” or “never.” Id. at (A)(34), (48).
5
 ”Frequent” means occurring between one-third and two-thirds of an eight-hour workday. POMS
DI 25001.001(A)(33), available at https://secure.ssa.gov/poms.NSF/lnx/0425001001. “Frequent” is
not the same as “constant.”
                                               7
          Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 8 of 18


              The ALJ found that Plaintiff could not perform her relevant work as a

paralegal and a general clerk, but that there are jobs that exist in significant numbers in the

national economy that she could perform, including the jobs of Marker (DOT 209.587-034),

Mail Clerk (DOT 209.687-026), and Cashier II (DOT 211.462-010). Tr. at 32-33.

Therefore, Plaintiff was not under a disability at any time from the alleged onset date

through the date of the decision. Tr. at 34.



Judgment on the Pleadings

              As noted above, the parties have cross-moved for judgment on the

pleadings. Dkt. Nos. 11, 19. Plaintiff argues that the ALJ erred: in giving “significant

weight” to consulting examiner, Dr. Michael Rosenberg, because the doctor did not review

Plaintiff’s MRIs; and in finding that Plaintiff’s subjective complaints were belied by her

activities of daily living and the medical evidence. No. 11-1, pp. 14-22. The Commissioner

argues that the opinion evidence, including that from Dr. Rosenberg, broadly supports the

RFC, and that the ALJ’s credibility assessment deserves deference. Dkt. No. 19-1, pp. 7-

17. Having reviewed the record in its entirety, this Court finds that the ALJ did not err and

that the RFC is substantially supported.



Plaintiff’s RFC

              RFC represents the most the claimant can do despite her impairments. 20

C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). Although the RFC finding is within the province

of the ALJ, 20 C.F.R. §§ 404.1546(c), 416.946(c), the burden of proving disability is on the

claimant. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). An ALJ is not required to

determine the RFC based on one particular medical opinion. See Wilson v. Colvin, No.
                                               8
          Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 9 of 18


6:16-CV-06509-MAT, 2017 WL 2821560, at *5 (W.D.N.Y. June 30, 2017) (“[T]he fact that

an RFC assessment does not correspond exactly to a medical expert’s opinion in the

record does not mean that the RFC assessment is ‘just made up.’”). Rather, the RFC is

based on all the relevant evidence of record. See 20 C.F.R. §§ 404.1545(a)(1),

416.945(a)(1).



              The Second Circuit Court of Appeals has held that the RFC finding “need

only afford an adequate basis for meaningful judicial review, apply the proper legal

standards, and be supported by substantial evidence such that additional analysis would

be unnecessary or superfluous.” McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014)

(internal quotation marks and brackets omitted) (citing Cichocki v. Astrue, 729 F.3d 172,

177 (2d Cir. 2013)). The ALJ is tasked with reaching an RFC finding based on the record

as a whole; in this analysis, medical opinions are significant, but ultimately just one part of

the evidence. 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2) (“Although we consider opinions

from medical sources on issues such as . . . your residual functional capacity . . . the final

responsibility for deciding these issues is reserved to the Commissioner.”).



              At the time the ALJ decided Plaintiff’s claim, she was required to evaluate

medical opinions based on several factors under the regulations. See 20 C.F.R. §§

404.1527(c), 416.927(c) (detailing how the Commissioner evaluates opinion evidence for

claims filed before March 27, 2017). Although the opinions of treating physicians were

generally given controlling weight, this rule was not absolute. Rather “[t]he Commissioner

retains the discretion to reach a conclusion inconsistent with an opinion of a treating

physician where that conclusion is supported by sufficient contradictory evidence.” Cohen
                                               9
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 10 of 18


v. Comm’r of Soc. Sec., 643 F. App’x 51, 53 (2d Cir. 2016). When an ALJ does not give

controlling weight to a physician’s opinion, he or she must consider whether the medical

source examined the claimant; whether the medical source was a treating source; the

extent of the treatment relationship; how well the medical source supported his or her

opinion with relevant evidence; how consistent the opinion was with the record as a whole;

whether the medical source was a specialist; and any other factors that supported or

contradicted the opinion. See 20 C.F.R. §§ 404.1527(c), 416.927(c). The ALJ must also

provide good reasons for the weight given to the opinion. Id.



The ALJ’s Weighing of the Opinion Evidence

              After reviewing the record in its entirety, the ALJ weighed the opinions given

by various medical sources about Plaintiff’s physical and mental limitations. See 20 C.F.R.

§ 404.1527(b) (in assessing RFC and other disability issues, the ALJ will consider medical

opinion evidence alongside the other evidence). The ALJ gave good reasons, grounded in

the regulations and the evidence of record, for the weight she gave to those opinions. Tr.

at 30-31. For example, the ALJ gave “little weight” to the May 2015 opinion of Dr. Brendan

Cullinan, Plaintiff’s treating orthopedic surgeon, that Plaintiff’s cervical spondylosis would

last “more than 45 days,” and because of this and an unspecified “Mental Illness,” Plaintiff

would not be able to perform any employment “in the foreseeable future.” Tr. at 542.



              The ALJ reasoned that Dr. Cullinan’s opinion was vague and conclusory,

was remote in time as it was rendered more than 3 years before the decision, and that

subsequent evidence and Plaintiff’s wide-ranging activities of daily living showed that while

she had some limitations with neck movement, she was not as debilitated as Dr. Cullinan
                                              10
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 11 of 18


opined. Tr. at 31. These are appropriate considerations in determining how much weight

to afford an opinion. 20 C.F.R. § 416.927(c)(4) (“Generally, the more consistent a medical

opinion is with the record as a whole, the more weight we will give to that medical

opinion.”); see Cruz v. Colvin, 278 F. Supp. 3d 694, 699 (W.D.N.Y. 2017) (holding that an

ALJ may discount a treating physician’s opinion that a claimant is greatly restricted based

on that claimant’s activities of daily living). This Court notes that the issue of whether an

individual is able to work is reserved to the Commissioner. 20 C.F.R. §§ 404.1527(d)(3),

416.927(d)(3); 20 C.F.R. § 404.1527(d) (statements on issues reserved to the

Commissioner can never be given special significance); Miller v. Astrue, 538 F.Supp.2d

641, 650 (S.D.N.Y.2008) (“[A] treating physician’s opinion on whether plaintiff is disabled

or unable to work is not binding, and the ALJ must review underlying medical findings and

other objective evidence to support such a conclusion.”); Lacy v. Astrue, No. 11-CV-4600

MKB, 2013 WL 1092145, at *12 (E.D.N.Y. Mar. 15, 2013).



              The ALJ gave “some weight” to Plaintiff’s treating neurologist, Peterkin

Lee Kwen, who declined Plaintiff’s request to write a letter that she was “disabled from

work.” Tr. at 797. Dr. Kwen told Plaintiff that he could not endorse a letter for full

disability, stating if Plaintiff “has any dates that she could not go to work because of

headaches, we can consider it, but this is not an indication for full disability.” Tr. at 797.



              The ALJ gave “significant weight” to the opinions of consultative examiners

Dr. Rosenberg and Dr. Rebecca Billings, a psychologist. Tr. at 30-31 (citing Tr. at 613,

620). After examining Plaintiff in December 2015, Dr. Rosenberg opined that Plaintiff

should avoid exposure to bright light and sound and to heights, that she had mild
                                               11
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 12 of 18


restrictions on activities involving prolonged squatting, kneeling, and bending, and that she

had mild-to-moderate restrictions for activities involving: twisting and turning the cervical

spine; carrying heavy objects; performing overhead activity; pulling, pushing, reaching, and

repetitive use of the arms; fine motor activity of the feet; and prolonged, uninterrupted

walking. Tr. at 620. In giving “significant weight” to Dr. Rosenberg’s opinion, the ALJ

reasoned that he had a working knowledge of the Social Security regulations and

standards, and that the opinion was supported by the objective medical evidence, and was

otherwise consistent with other evidence of record. Tr. at 30-31. These were “good

reasons” for giving Dr. Rosenberg’s opinion greater weight. See 20 C.F.R.

§ 404.1527(c)(3)-(4), (6); Wright v. Berryhill, 687 F. App’x 45, 48 (2d Cir. 2017) (finding

that the ALJ properly assigned great weight to the opinion of the consultative examiner

because the doctor personally examined plaintiff and reached conclusions consistent with

the objective medical evidence).



              Of particular significance in this case, no medical source opined that Plaintiff

was more restricted in work-related functions than Dr. Rosenberg opined. Dr. Rosenberg’s

opinion that Plaintiff had “mild,” “mild-to-moderate,” or “moderate” limitations is consistent

with an RFC for light work with the numerous additional limitations that the ALJ included.

See Lewis v. Colvin, 548 F. App’x 675, 678 (2d Cir. 2013) (finding that an RFC for light

work was supported by a consultative examiner’s assessment of mild limitations in

prolonged sitting, standing, and walking and a direction that the claimant avoid heavy lifting

and carrying); Ledesma v. Berryhill, No. 17- CV-0740, 2019 WL 1243141, at *5 (W.D.N.Y.

Mar. 18, 2019) (holding that the RFC for light work was supported by the consultative

examiner’s opinion that plaintiff had mild limitations for prolonged sitting, standing, and
                                              12
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 13 of 18


walking, and could not perform heavy lifting); Hazlewood v. Comm’r of Soc. Sec., No. 6:12-

CV-798, 2013 WL 4039419, at *7 (N.D.N.Y. 2013) (finding that the medical opinion that

plaintiff had “mild to moderate limitations in walking, pushing, and pulling” supported the

“ALJ’s determination that plaintiff could physically perform light work”).



              After examining Plaintiff in December 2015, Dr. Billings opined that she

would have no limitation in the ability to follow and understand simple directions and

instructions; perform simple tasks independently; maintain attention and concentration;

maintain a regular schedule; learn new tasks; perform complex tasks independently; and

relate adequately with others. Tr. at 613. Dr. Billings opined that Plaintiff would have

moderate limitations in making appropriate decisions, specifically around mental health

treatment, and appropriately dealing with stress, and that those two difficulties may be

related to Plaintiff’s lack of mental health treatment at that time. Tr. at 613. In giving

“significant weight” to Dr. Billings’ opinion, the ALJ reasoned that the doctor specialized in

psychology, was familiar with the Social Security regulations and disability standards, and

that her opinion was consistent with her examination findings and the record as a whole.

Once again, these are legitimate considerations in deciding what weight to give a medical

opinion. See 20 C.F.R. § 404.1527(c)(4)-(6); Wright, 687 F. App’x at 48.



              The ALJ adopted vocationally-relevant mental limitations into the RFC

consistent with Dr. Billings’ opinion, including limiting Plaintiff to work within a low-stress

work environment, defined as including simple instructions and tasks; no supervisory

duties; no independent decision-making; no strict production quotas; and minimal changes

in work routine and processes. Tr. at 25.
                                               13
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 14 of 18


              Despite the lack of medical opinions with more-restrictive work-related

limitations, Plaintiff argues that the ALJ erred by giving significant weight to Dr.

Rosenberg’s and Dr. Billings’ opinions over those of Dr. Cullinan and Dr. Kwen, her

treating physicians. As previously noted, there were legitimate reasons to afford less

weight to Dr. Cullinan’s and Dr. Kwen’s opinions. Dkt. No. 11, pp. 14-18. More

importantly, even if the ALJ had given those opinions greater weight, it would not compel a

finding of disability under the regulations. Dr. Kwen declined to opine that Plaintiff could

not work, and Dr. Cullinan opined that Plaintiff’s cervical spondylosis would last “more than

45 days.” Tr. at 542. This falls far short of the minimum 12-month durational requirement

under the regulations. 42 U.S.C. § 1382c(a)(3)(A).



              The mere fact that Dr. Rosenberg and Dr. Billings were not treating

physicians did not preclude the ALJ from crediting their opinions, because they were

consistent with the objective medical evidence. See Mongeur, 722 F.2d at 1039 (“It is an

accepted principle that the opinion of a treating physician is not binding if it is contradicted

by substantial evidence, . . . , and the report of a consultative physician may constitute

such evidence.”); Petrie v. Astrue, 412 F. App’x 401, 405-06 (2d Cir. 2011) (holding that

the ALJ rightly concluded that the two consultative psychologists’ opinions, which found

that plaintiff was able to perform unskilled work, were entitled to controlling weight because

they were well supported and consistent with the record; and moreover, the opinions

constituted substantial evidence in support of the ALJ’s RFC).




                                               14
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 15 of 18


              Plaintiff argues that because Dr. Rosenberg did not review Plaintiff’s MRIs,

some taken prior and some taken after his examination of Plaintiff, his opinion cannot form

the basis for the RFC. This Court does not agree. The regulations do not mandate that an

examiner revisit an opinion if later imaging becomes available. Dr. Rosenberg’s report

shows that he credited Plaintiff’s characterization of her early imaging showing tears in the

right shoulder and some swelling. Tr. at 616. Accordingly, after examining Plaintiff, he

assessed mild to moderate neck and right shoulder pain, and mild back pain, resulting in

restrictions. The ALJ determined that Dr. Rosenberg’s opinion about Plaintiff’s functional

limitations was consistent with the other medical evidence, including the MRIs, from

before, during, and after his examination of Plaintiff. See 20 C.F.R. § 404.1527(c)(4).

Here, it was reasonable for the ALJ to find that Dr. Rosenberg’s opinion was consistent

with the record, particularly given the lack of any contradictory medical opinions.



              It is the ALJ’s responsibility to determine a claimant’s RFC based on all the

evidence in the record, including diagnostic findings. 20 C.F.R. §§ 404.1527(e)(2),

404.1545(a), 404.1546(c), 416.927(e)(2), 416.945(a), 416.946(c); see Johnson v. Colvin,

669 F. App’x 44, 46-47 (2d Cir. 2016) (citing 20 C.F.R. §§ 404.1545(a)(3) and

416.945(a)(3), and explaining that an ALJ looks to “all of the relevant medical and other

evidence” when assessing an applicant’s RFC). Plaintiff has failed to show how her

cervical and lumbar MRIs (detailed at length in the ALJ’s decision) in any way contradict

Mr. Rosenberg’s opinion or the RFC. At worst, the imaging showed some mild spinal

stenosis and disc protrusion. Tr. at 27. Otherwise, the MRIs revealed no spinal cord

abnormality, no radiculopathy, and no evidence of significant degeneration over time. Tr.

at 27. Accordingly, this Court finds no error in the ALJ’s weighing of the medical opinions.
                                             15
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 16 of 18


The ALJ’s Assessment of Plaintiff’s Subjective Complaints

              Plaintiff argues that the ALJ did not properly evaluate her subjective

complaints. Dkt. No. 11, pp. 18-22. This Court does not agree. The ALJ’s decision

makes clear that she followed the relevant regulations and rules in evaluating Plaintiff’s

testimony. See 20 C.F.R. § 404.1529(c); SSR 16-3p, 2016 WL 1119029. Specifically, the

ALJ considered whether Plaintiff’s testimony about her symptoms was consistent with the

other evidence of record, and found it was not. Tr. at 25-29, 32. These findings warrant

particular deference from the Court. See Selian v. Astrue, 708 F.3d 409, 420 (2d Cir.

2012) (stating that an ALJ’s credibility determination should be afforded deference by a

reviewing Court, as it is the function of an ALJ to appraise the credibility of witnesses,

including the claimant).



              As with other matters governed by the substantial evidence standard, even if

a different conclusion could be reached, the ALJ’s reasonable findings must be upheld.

See Wright, 687 F. App’x at 49 (finding no basis to disturb the ALJ’s credibility

determination, given the sharply limited scope of the Court’s review, and where the ALJ

had adequately explained his reasons for finding that the Plaintiff had diminished

credibility); accord Stanton v. Astrue, 370 F. App’x. 231, 234 (2d Cir. 2010) (stating that

“[w]e have no reason to second-guess the credibility finding in this case where the ALJ

identified specific record-based reasons for his ruling”).



              Plaintiff argues that she did not need to be “an invalid, incapable of

performing any daily activities,” in order to receive benefits. Dkt. No. 11, pp. 20-21 (citation

omitted). This has little bearing on the ALJ’s credibility findings in this case. Rather, the
                                              16
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 17 of 18


ALJ had to determine if Plaintiff’s testimony that she was extremely limited — including her

testimony that she could not do anything without assistance from her sister or her

boyfriend, and that she could not even drive or take public transportation — was consistent

with other evidence of record. The ALJ found that Plaintiff’s complaints were inconsistent

with the record, including evidence of her wide-ranging activities of daily living, and the

objective medical evidence and opinion evidence showing that Plaintiff was limited, but not

debilitated. Tr. at 26-29, 32; see 20 C.F.R. § 404.1529(c)(4) (in assessing subjective

symptom testimony, the ALJ considers its consistency with other evidence of record).



              Moreover, this Court notes that the ALJ did not entirely reject Plaintiff’s

subjective complaints, but found that she was not as limited as her testimony otherwise

indicated. Tr. at 25-26. Indeed, in reaching the RFC, the ALJ took a view of “the relevant

evidence in [a] light most favorable to the claimant” in many circumstances. Tr. at 32.

Recognizing Plaintiff’s functional limitations, the ALJ included numerous restrictions in the

RFC, including limitations in reaching, handling, neck movement, exposure to noise and

bright lights, and exposure to workplace stress. Tr. at 25.



              Plaintiff clearly disagrees with the ALJ’s evaluation of the evidence.

However, the substantial evidence standard is so deferential that “there could be two

contrary rulings on the same record and both may be affirmed as supported by substantial

evidence.” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 127 (2d Cir. 2012). That is, “once

an ALJ finds the facts, [a reviewing court] can reject those facts only if a reasonable

factfinder would have to conclude otherwise.” Brault, 683 F.3d at 448 (emphasis

added). This case does not present such a situation. For all of the foregoing reasons, this
                                              17
         Case 1:19-cv-00858-HKS Document 22 Filed 03/22/21 Page 18 of 18


Court finds that the ALJ’s decision is free from legal error and is supported by substantial

evidence.



                                       CONCLUSION

              For the reasons stated herein, Plaintiff’s motion for judgment on the

pleadings (Dkt. No. 11) is hereby DENIED, and the Commissioner’s motion for

judgment on the pleadings (Dkt. No. 19) is GRANTED. The Clerk of the Court is directed

to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              March 22, 2021



                                          s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                             18
